Title: To John Adams from Elbridge Gerry, 10 January 1781
From: Gerry, Elbridge
To: Adams, John



My dear Mr. Adams
Marblehead January 10th. 1781

In June last I returned to this State, and have since been favoured with your several Letters of the 23d. and 29th. of Feby., 19th. of March, 28th. of April, 23d. of May and 24th. of June, with the pamphlet by the Baron de Arundl, whom I have not had the Pleasure of seeing.
Mr. Dalton informed me in July last that notwithstanding the Friendship of yourself and Doctor Franklin, in the Affair of his Vessel, the Payment had been delayed, and he proposed to write to You both, but I have heard nothing further on the Subject.
The Minister of France, Marquis de la Fayette, and Mr. Marbois, were exceedingly pleased with the Reception they met with in Boston. Indeed, it was impossible for them to express their Satisfaction, in loftier Strains than they did on this Occasion.
I have sent to Mr. Lovell an Extract of your Letter relative to “drawing,” and presume eer this, You are furnished with the “Orders” requested. Your Accounts are liquidated and allowed, as far as my Memory serves me, excepting the Expences of your Son, which are deducted. My Journals are in Boston, and for that Reason, it is out of my Power to inclose a Copy of the Resolve by this Conveyance; but I have no Doubt of your receiving it, as Mr. Lovell proposed to transmit You Duplicates or Triplicates thereof.
I wish You had sent me the papers in which You was announced, that by republishing the Matter in our papers, the “honorable” Appointment which You received from the American Philosophical Society might be properly corrected—You may depend on the earliest Information, should any Attempt be made to your prejudice, in this Quarter.
Mr. Lovell under the 9th. of Decr. says, “I will endeavour to get the News papers on to Mr. A pretty regularly, I beleive he has had them since the Date of his last Letter”—and I was informed by the Navy Board at Boston, that they received constantly three Setts of two or three of the Boston papers, for the american Ministers. I shall nevertheless confer with General Warren on the Subject, and prevent if possible Disappointments.
I beleive Congress are pretty well convinced of the Impropriety of their former Mode of conducting marine affairs abroad. Jones was not arrived by the last Advices from Philadelphia, and Landais, who so conducted on his Passage to America as to induce the officers and Passengers to take from him the Command of the Ship, is superseded.
The Events of the last Campaign were rather against Us, on Account of the Reduction of Charlestown, and the Defeat of General Gates at Camden in South Carolina. But these Misfortunes were nearly ballanced, by the Capture of 800 of the Enemy at one Time, and by the prisoners we have taken in several other Skirmishes with the Enemy in that State, as well as by the alertness of our Militia, the Experience they have gained, and the general purgation in the southern states of their disaffected Inhabitants. The Enemy at New York paid dearly for their Incursion into New Jersey, which with their skirmishing at different Times did not I imagine cost them less than 1000 Men: since July they have been confined by our Army in the City. Some Ravages during the summer, were made on our western Frontier, but the Enemy were immediately repulsed by the Militia. I presume You have heard of the Defection of the infamous General Arnold. Inclosed is a pamphlet containing the Tryal of the Adjutant General of the british Army, who was convicted of being a Spy and suffered on the Occasion. He had a great Soul, and I sincerely wish that Arnold had been the Victim.
I perceive by the London papers, that the british Merchants and Manufacturers were greatly rejoiced at the prospect of a Vent for their Goods in South Carolina: but our privateer Adventurers have diverted the southern, Quebec, and Nova Scotia Trade into the eastern Channel, and made a Drug of British Goods in this State. The prices of these, are nevertheless kept up at present, but West India Goods are very low. Good Jamaica Sugar can be purchased at 7 Dollars in Specie, or for paper Currency at the Exchange of 75 of the old Emissions for 1. A Dollar of the new Emission is current at the Exchange of Congress, Vizt. 40 of the old for 1. So that the new Emission You will perceive is not much more than half the Value of the nominal Sum in Specie. The Exchange of paper Bills has not varied for six Months past, but Bills of Exchange have fallen from 65 to 55 Dollars of the old Emission for 1, and the british in New York are obliged to sell their Exchange for Specie at a Loss of 20 Per Cent and upwards, which is equivalent to the Loss on Exchange in this and the neighbouring States, if sold for Specie, or Bills of Credit at the Exchange. The several States are emitting the new, and cancelling the old Paper Currency agreable to the Resolution of Congress of the 18th. of March last, which has produced a Scarcity of Money and brot forth all the Gold and Silver. Every Contract is now made for Specie, but Bills of Credit are preferred at the Exchange, which as I mentioned before is now invariable. Indeed We are freed from all Embarrassments respecting Money excepting its Scarcity; and Commerce and privateering were never more flourishing. The Spirit with which the private Merchants pursue their plans, prevents the Growth of the publick Navy. This I think is a fortunate Circumstance, for the Force of the Frigates and Sloops of War belonging to the Continent or Individual States, being never equal to offensive or defensive Operations, as is evident from the Expedition against Penobscot, and the Loss of our Ships of War at Charlestown, they could only be employed, with a prospect of Success in cruising in the British Trade, or transporting Supplies from Europe; and in both of these Employments, there has been such Confusion and Embarrassment, from the Want of proper Arrangements, that a private Ship of War of equal burthen with a continental or State Ship has been ever able to make two Cruizes, to one of the latter, and when a Merchant’s looses a privateer, he is expeditious in obtaining by Exchange his officers and Sailors for manning another, whilst those that are captured in the Service of the Publick, are often long confined in the prisons of the Enemy.
We have a prospect of a fine Army for the ensuing Campaign. Congress have required the States to inlist their Quotas, for three Years or during the War, and the Legislatures, fatigued with the Trouble of short Inlistments, heartily adopt the plan of Congress. The Number of Batallions is greatly reduced on the principle of Oeconomy, but they consist of more privates, and will furnish Us with an Army, to the best of my Memory, of between 30 and 40,000 rank and file. These, and the Militia which are always ready, are sufficient with the Forces of our Ally for offensive operations by Land. We want then, on this Score, nothing but a superior Navy: but a few more Troops from France may render our Success more certain. The Dispositions of the people, who for the Year past, have been labouring under a Tax equal to the Expences of the whole Campaign, are no Ways altered: and it is astonishing to me that the Administration of G. Britain should be so lost to their own Dignity and Honor, as to assert that there is a possibility, much more a prospect, of Submission, or even of a Reconciliation, or pacification short of compleat Independence. The Governments of the States and Continent, have now obtained such a Consistency and Establishment, which are every Day encreasing; the people feel so much their Dignity and Importance, in being the Fountain of Power and Honor; and the numerous officers in the legislative, executive, judicial, and military Departments, of each State and of the united States, are so interested in the Continuance of their Authority and Emoluments, that the Government of G. Britain may with as much propriety attempt a Repeal of the eternal and fundamental Laws of Nature, as a Revocation of the Independence of these States, supported as they are by an Alliance with France, and a Connection not much short of a Treaty with Spain.
Our last Harvest, excepting of Hay; has been very plentiful. Good Flower is from £100 to £120 Currency or 33/4 lawful in Specie Per hundred. Pork and poultry are sold in this place at 6 Dollars or 6d. lawful a pound. But one thing will surprize You, which by the Valuation Returns of some of the States, is proved to be a Fact; the Stocks on the Farms, are greater, and the people in general, exclusive of their paper Money and Securities, have more solid Interest than they had at the Beginning of the War: for the Truth of which I pledge my Reputation. The publick Debt having been paid in a great Measure by the Depretiation, our Resources, exclusive of Cloathing and military Stores, are and for many Years will be equal to a vigorous War; and a little Experience in the Business of Finance will enable Us annually to procure seasonable Supplies. The several States have been under the necessity of obtaining their proportions of these, since the Stoppage of Emissions, by Taxes without the Assistance of Loans, as the loss of their Credit, by the late extraordinary Depretiation, and by the consequent Impracticability of doing Justice, has prevented the Legislatures from establishing the Credit of the State Securities or Treasurers Notes so called. But the Assembly of this State seem now determined to remove as far as possible every Complaint, relative to the Want of publick Justice, and to call on the people for Supplies, by Loans, which in that Case will be funded on Taxes, agreable to the Usage of G. Britain. I wish You could send Us a Financier, according to a former Instruction of Congress. The Importance of obtaining our Supplies by Loans, and of regulating our Expenditures, is inconceivable. Instead of taxing the people for the current Expences of each Year, We should then only tax them for the Interest of those Expences, and of the Loans previously made; and by obtaining the Money required for each Campaign, before it commenced, We should furnish the Man and Supplies necessary to carry it on with Vigour. But the two last Campaigns have been turned, by depending for Money on the slow Operation of Taxes.
I am happy to inform You that the farmers of this and the neighbouring states have for several Years past been raising Siberian Wheat, (which exceeds in quality the common Wheat,) and find the former not subject to blight. This, to three of the N.E. States is an acquisition of the greatest Importance, and will not only be a Source of Wealth, but make them independent on other States for an essential Article of Subsistence. A Gallon of this Wheat was in the Year 1774 sent by Mark Duchet, a Brother to Wm. Duchet of London (who the Year before had discovered the Use of it,) to John Furnald of Portsmouth. He distributed it to his Friends, who finding it answerable to the Description raised and sold it for eight Dollars in Specie per bushell, and so promoted the Culture that the last Year produced Seed sufficient for this and the neighbouring States. I doubt not of our raising soon a sufficiency for our own Use, and large quantities for Exportation. Inclosed is a sample of this Grain.
I have given you a tedious History of our Affairs, pray communicate it to Mr. Dana and let me hear from You something relative to the Politics of Europe.
Congress in Decr. last had received 86 of your Letters, to some of which I presume You have Answers.
You are undoubtedly informed that Mr. Dana is commissioned Minister plenipotentiary to the Court of Russia. Your Ladies and Families are well. Pray give my best Respects to him, and be assured sir that I remain with every Sentiment of Friendship & Esteem your most obed & very hum sert

E Gerry


N.B. I have written to Mr. Dana by this Conveyance.
The paper inclosed contains some fresh Intelligence of our Success at the southward.

